Exhibit 10.2

 

EXECUTION COPY

 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT, dated as of June 30, 2009 (this “Agreement”), is
entered into by and between KEMET Corporation, a Delaware corporation (the
“Company”), and K Financing, LLC, a Delaware limited liability company
(“Investor”).

 

A.                                   The Company and Investor are parties to
that certain Amended and Restated Credit Agreement, dated as of June 7, 2009, as
amended (the “Credit Agreement”), pursuant to which Investor agreed to extend
certain credit to the Company on the terms and conditions set forth therein.

 

B.                                     The Company is, concurrently with its
execution and delivery hereof, issuing to Investor a warrant initially
exercisable to purchase up to Eighty Million Five Hundred Forty-Four Thousand
Six Hundred Eighty-Five (80,544,685) shares of Common Stock on the terms and
conditions set forth therein (the “Closing Warrant”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Investor hereby
agree as follows:

 

Section 1.  Definitions.

 

1.1.  Defined Terms.  As used in this Agreement, the following terms shall have
the meanings indicated:

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or any day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

 

“Closing Warrant” has the meaning set forth in Recital B.

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any securities of the Company or successor of the Company into which such
common stock is reclassified or reconstituted or into which such stock is
converted or otherwise exchanged in connection with a combination of shares,
recapitalization, merger, sale of assets, consolidation or other reorganization
or otherwise.

 

“Company” has the meaning set forth in the preamble and shall include the
Company’s successors by merger, acquisition, reorganization or otherwise.

 

--------------------------------------------------------------------------------


 

“Control” means, as to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.

 

“Credit Agreement” has the meaning set forth in Recital A.

 

“Demand Registration” has the meaning set forth in Section 2.1(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Governmental Authority” means any federal, state, local or foreign (whether
civil, criminal, military or otherwise) court, central bank or governmental
agency, tribunal, authority, instrumentality or regulatory body or any
subdivision thereof or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Information” has the meaning set forth in Section 4.4.

 

“Investor” has the meaning set forth in the preamble hereto.

 

“Legal Requirements” means, as to any Person, the Organizational Documents of
such Person, and any treaty, law (including the common law), statute, ordinance,
code, rule, regulation, order or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Loss” has the meaning set forth in Section 2.7(a).

 

“Observer” has the meaning set forth in Section 3.1.

 

“Organizational Documents” means, with respect to any Person that is not a
natural person, (i) in the case of any corporation, the certificate of
incorporation and by-laws (or similar documents) of such Person, (ii) in the
case of any limited liability company, the certificate of formation and
operating agreement (or similar documents) of such Person, (iii) in the case of
any limited partnership, the certificate of formation and limited partnership
agreement (or similar documents) of such Person, (iv) in the case of any general
partnership, the partnership agreement (or similar document) of such Person,
(v) in any other case, the functional equivalent of the foregoing, and (vi) any
shareholder, voting trust or similar agreement between or among any holders of
equity interests of such Person.

 

“Ownership Percentage” means, as to the Investor as of any time of
determination, the percentage obtained by dividing (X) the number of shares of
Common Stock acquired by

 

2

--------------------------------------------------------------------------------


 

Investor upon exercise of the Closing Warrant (and still owned by the Investor),
together with the remaining shares of Common Stock (if any) then issuable upon
exercise of the Closing Warrant, by (Y) the aggregate number of shares of Common
Stock on a fully diluted basis then outstanding.

 

“Person” means any natural person, firm, limited liability company or
partnership, joint venture, corporation, joint stock company, trust or
unincorporated organization, incorporated or unincorporated association,
government (or any department, agency or political subdivision thereof) or other
entity of any kind.

 

“Piggyback Registration” has the meaning set forth in Section 2.2(a).

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus and all material incorporated by
reference in such prospectus.

 

“Registrable Securities” means (i) all shares of Common Stock or other
securities issued and issuable upon exercise of the Closing Warrant, and
(ii) any shares of Common Stock or other securities that may be issued or
distributed or be issuable in respect thereof by way of share split or other
distribution, merger, consolidation, exchange offer, recapitalization or
reclassification or similar transaction or exercise or conversion or adjustment;
provided, however, that any of the foregoing securities shall cease to be
“Registrable Securities” to the extent (i) a Registration Statement with respect
to the sale of such securities has been declared effective under the Securities
Act and such securities have been sold pursuant to such Registration Statement
or otherwise or (ii) such securities have been distributed or sold pursuant to
Rule 144 (or any similar provision then in force) under the Securities Act.

 

“registration” means a registration of the Registrable Securities for sale to
the public under a Registration Statement.

 

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the Prospectus, amendments and supplements
to such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.

 

“Sale Notice” has the meaning set forth in Section 3.2.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

 

“Underwritten Offering” means a registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

 

3

--------------------------------------------------------------------------------


 

1.2.  General Interpretive Principles.  Whenever used in this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, any
noun or pronoun shall be deemed to include the plural as well as the singular. 
Unless otherwise specified, the terms “hereof,” “herein,” “hereunder” and
similar terms refer to this Agreement as a whole (including the exhibits,
schedules and disclosure statements hereto), and references herein to Sections
refer to Sections of this Agreement.  Any calculation contemplated hereby shall
be stated to the fifth (5th) decimal place.

 

Section 2.  Registration Rights

 

2.1.                              Primary Registrations.

 

(a)                                  Demand Registrations.  Subject to
Section 2.1(c), the Company shall use commercially reasonable efforts to file
with the SEC, on or before the thirtieth (30th) Business Day following a written
request therefor by Investor (a “Demand Registration”), a Registration Statement
on an appropriate registration form of the SEC relating to the offer and sale of
Registrable Securities by Investor in amounts and in accordance with the methods
of distribution elected by Investor (which may include a request for an offering
to be made on a continuous or delayed basis pursuant to Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, and which
may, but need not, be for an Underwritten Offering) and shall use commercially
reasonable efforts to cause such Registration Statement to be declared effective
under the Securities Act as promptly thereafter as possible.  Notwithstanding
the foregoing, the Company shall not be required to effect more than three
(3) Demand Registrations.  If the offering is to be an Underwritten Offering,
Investor shall have the right to select the managing underwriter or underwriters
for any such Underwritten Offering and the price, underwriting discount and
other financial terms for the such Underwritten Offering shall be determined by
Investor.

 

(b)                                 Effectiveness.  Subject to Section 2.1(c),
the Company shall use commercially reasonable efforts to keep the Registration
Statement effective for one hundred eighty (180) days following the date on
which such Registration Statement has been declared effective under the
Securities Act; provided, that such 180-day period shall be extended, on a
day-for-day basis, for any days on which the use of the Registration Statement
is suspended by the Company pursuant to Section 2.1(c).

 

(c)                                  Suspension of Registration.  If the filing,
initial effectiveness or continued use of the Registration Statement at any time
would require the Company to make public disclosure of material non-public
information, which disclosure in the good faith judgment of the Board of
Directors after consultation with counsel to the Company would not be required
to be made at such time but for the filing, effectiveness or use of the
Registration Statement, and would be substantially detrimental to the Company or
its business, or to the Company’s ability to effect a material acquisition,
disposition or financing, the Company may, upon giving prompt written notice of
such action to Investor, delay the filing or initial effectiveness of, or
suspend use of, the Registration Statement; provided, however, that the Company
shall not be permitted to do so (i) more than two (2) times during any six
(6) month period, (ii) for a period exceeding forty-five (45) days on any one
occasion or (iii) for an aggregate period exceeding ninety (90) days in any
twelve (12) month period.  In the event the Company exercises its rights under
the

 

4

--------------------------------------------------------------------------------


 

preceding sentence, Investor agrees to suspend, immediately upon receipt of the
notice referred to above, the use of the Prospectus relating to the Registration
in connection with any sale or offer to sell Registrable Securities. The Company
shall promptly (and in any event within one (1) Business Day) notify Investor
upon the expiration of any period during which it exercised its rights under
this Section 2.1(c).

 

2.2.  Piggyback Registrations.

 

(a)                                  Participation.  If the Company at any time
proposes to file a Registration Statement with respect to any offering of Common
Stock for its own account or for the account of any holders of Common Stock
(other than (i) a registration under Section 2.1, (ii) a registration on
Form S-4 or S-8 or any successor form to such forms or (iii) a registration of
securities solely relating to an offering and sale pursuant to any employee
stock plan or other employee benefit plan arrangement), then, not less than
twenty (20) days prior to the proposed date of filing such Registration
Statement, the Company shall give written notice of such proposed filing to
Investor, and shall, subject to Section 2.2(b), include in such Registration
Statement all such Registrable Securities as Investor requests be included
therein within twenty (20) days after the receipt of such notice (a “Piggyback
Registration”).  The Company may elect not to proceed with any proposed
Piggyback Registration or to delay any proposed Piggyback Registration at any
time by written notice to Investor, and Investor may withdraw all or part of its
Registrable Securities from a Piggyback Registration at any time.  If the
offering pursuant to a Piggyback Registration is to be an Underwritten Offering,
then Investor must, and the Company shall make such arrangements with the
underwriters so that Investor may, participate in such Underwritten Offering on
the same terms as the Company and other Persons selling securities in such
Underwritten Offering.

 

(b)                                 Priority of Piggyback Registration.  If the
managing underwriter or underwriters of any proposed Underwritten Offering of a
class of securities included in a Piggyback Registration informs Investor in
writing that, in its or their opinion, the total amount of shares of Registrable
Securities that Investor has requested be included in such offering exceeds the
number which can be sold in such offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the Common Stock, then the number of shares
of Registrable Securities held by Investor to be included in such registration
may be reduced to such number of shares as would not have such adverse effect,
provided, however, that if the number of Registrable Securities to be sold by
Investor in any offering provided for in this Section 2.2 has been cut back by
the underwriter(s), then (x) if such offering is an offering for the Company’s
own account, no other Person shall be permitted to include any shares in such
registration and (y) if such offering is an offering for the account of another
Person, neither the Company nor any other Person shall be permitted to include
any shares in such registration.

 

(c)                                  Effect on Piggyback Registration
Obligation.  The provisions of this Section 2.2 shall apply whether or not the
Company has filed and is maintaining the effectiveness of a Registration
Statement under Section 2.1.

 

5

--------------------------------------------------------------------------------


 

2.3.  Registration Procedures.

 

(a)                                  In connection with the Company’s
registration obligations in this Agreement, the Company will, subject to the
limitations set forth herein, use commercially reasonable efforts to effect any
such registration so as to permit the sale of the applicable Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable, and in connection therewith
the Company will use commercially reasonable efforts to:

 

(1)                                  furnish to Investor and to the underwriter
or underwriters, if any, before filing a Registration Statement or Prospectus,
or any amendments or supplements thereto and in connection therewith, copies of
all documents prepared to be filed, which documents will be subject to the
review of Investor and any underwriter and their respective counsel and not file
any Registration Statement or Prospectus or amendments or supplements thereto to
which Investor or any underwriter shall reasonably object, after consultation
with legal counsel;

 

(2)                                  prepare and file with the SEC such
amendments or supplements to the applicable Registration Statement or Prospectus
as may be reasonably requested by Investor or any underwriter after consultation
with legal counsel or as may be necessary to keep such registration effective
for the period of time required by this Agreement;

 

(3)                                  notify Investor and the managing
underwriter or underwriters, if any, and confirm such advice in writing, if
requested, as soon as reasonably practicable after notice thereof is received by
the Company (A) when the applicable Registration Statement or any amendment
thereto has been filed or becomes effective and when the applicable Prospectus
or any amendment or supplement thereto has been filed, (B) of any written
comments by the SEC or any request by the SEC or any other federal or state
governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information, (C) of the issuance by
the SEC of any stop order suspending the effectiveness of such Registration
Statement or any order preventing or suspending the use of any preliminary or
final Prospectus or the initiation or threat of any proceedings for such
purposes and (D) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threat of any
proceeding for such purpose;

 

(4)                                  promptly notify Investor and the managing
underwriter or underwriters, if any, when the Company becomes aware of the
happening of any event as a result of which the applicable Registration
Statement or Prospectus (as then in effect) contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein (in the case of the Prospectus and any preliminary Prospectus, in light
of the circumstances under which they were made) not misleading or, if for any
other reason it shall be necessary to amend or supplement such Registration
Statement or Prospectus in order to comply with the Securities Act and, in
either case as promptly as reasonably practicable thereafter, prepare and file
with the SEC an amendment or supplement to such Registration Statement or
Prospectus which will correct such statement or omission or effect such
compliance;

 

(5)                                  make every reasonable effort to prevent or
obtain as soon as possible the withdrawal of any stop order with respect to the
applicable Registration Statement or other order suspending the use of any
preliminary or final Prospectus;

 

6

--------------------------------------------------------------------------------


 

(6)                                  promptly incorporate in a Prospectus
supplement or post-effective amendment to the applicable Registration Statement
such information as Investor or the managing underwriter or underwriters, if
any, agree should be included therein relating to the plan of distribution with
respect to the Registrable Securities, and make all required filings of such
Prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

 

(7)                                  furnish to Investor and to each managing
underwriter, if any, without charge, such reasonable number of copies of the
applicable Registration Statement, Prospectus (including each preliminary
Prospectus) and such other documents as Investor or such managing underwriter
may reasonably request in order to facilitate the disposition of the Registrable
Securities by Investor or such underwriter;

 

(8)                                  on or prior to the date on which the
applicable Registration Statement is declared effective, use commercially
reasonable efforts to register or qualify such Registrable Securities for offer
and sale under the securities or “blue sky” laws of each state and other
jurisdiction of the United States, as Investor or any underwriter, or their
respective counsel, reasonably requests in writing, and do any and all other
acts or things reasonably necessary or advisable to keep such registration or
qualification in effect so as to permit the commencement and continuance of
sales and dealings in such jurisdictions for so long as may be necessary to
complete the distribution of Registrable Securities covered by the Registration
Statement, it being understood that the Company will not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action which would subject it to taxation or general service of
process in any such jurisdiction where it is not then so subject;

 

(9)                                  cooperate with Investor and the managing
underwriter, underwriters or agent, if any, to facilitate the timely preparation
and delivery of certificates, if applicable, representing Registrable Securities
to be sold and not bearing any restrictive legends;

 

(10)                            not later than the effective date of the
applicable Registration Statement, provide a CUSIP number for all Registrable
Securities and provide, if requested by Investor, the applicable transfer agent
with printed certificates for the Registrable Securities which certificates
shall be in a form eligible for deposit with The Depository Trust Company;

 

(11)                            obtain for delivery to Investor and to the
underwriter or underwriters, if any, an opinion or opinions from counsel for the
Company dated the effective date of the Registration Statement or, in the event
of an Underwritten Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which counsel and opinions
shall be reasonably satisfactory to Investor and such underwriter or
underwriters, if any, and their respective counsel;

 

(12)                            in the case of an Underwritten Offering, obtain
for delivery to the Company and the underwriter or underwriters, if any, with
copies to Investor, a comfort letter from the Company’s independent registered
public accounting firm in customary form and covering such matters of the type
customarily covered by comfort letters as the managing

 

7

--------------------------------------------------------------------------------


 

underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;

 

(13)                            cooperate with Investor and each underwriter or
agent, if any, participating in the disposition of such Registrable Securities
and their respective counsel in connection with any filings required to be made
with FINRA;

 

(14)                            use commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC;

 

(15)                            provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by the applicable
Registration Statement from and after a date not later than the effective date
of such Registration Statement;

 

(16)                            cause all Registrable Securities of a class
covered by the applicable Registration Statement to be listed on each securities
exchange on which any of the Company’s securities of such class are then listed
or quoted and on each inter-dealer quotation system on which any of the
Company’s securities of such class are then quoted;

 

(17)                            make available upon reasonable notice at
reasonable times and for reasonable periods for inspection by Investor, by any
managing underwriter or underwriters participating in any disposition to be
effected pursuant to such Registration Statement and by any attorney, accountant
or other agent or representative retained by Investor or any such managing
underwriter, all pertinent financial and other records, documents and properties
of the Company, and cause all of the Company’s officers, directors and employees
and the independent registered public accounting firm that has certified the
Company’s financial statements to make themselves available to discuss the
business of the Company and to supply all information reasonably requested by
Investor or any such underwriter, attorney, accountant or agent in connection
with such Registration Statement as shall be necessary to enable them to
exercise their due diligence responsibility (subject to the entry by each party
referred to in this clause (17) into customary confidentiality agreements in a
form reasonably acceptable to the Company); and

 

(18)                            in the case of an Underwritten Offering, cause
the senior executive officers of the Company to participate in such customary
“road show” presentations as may be reasonably requested by the managing
underwriter(s) in any such Underwritten Offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto.

 

(b)                                 Investor shall furnish the Company with such
information regarding the distribution of any Registrable Securities and such
other information relating to Investor and its ownership of the applicable
Registrable Securities as the Company may from time to time reasonably request
to enable the Company to comply with the provisions of this Agreement.

 

(c)                                  Investor agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 2.3(a)(4), Investor will discontinue disposition of its Registrable
Securities pursuant to such Registration Statement until Investor receives the
supplemented or amended Prospectus contemplated by Section 2.3(a)(4), or until
Investor is advised in writing by the Company that the use of the Prospectus may
be resumed,

 

8

--------------------------------------------------------------------------------


 

and has received any additional or supplemental filings that are incorporated by
reference in the Prospectus.

 

2.4.  Underwritten Offerings.  If requested by the underwriters for any
Underwritten Offering pursuant to Section 2.1 or 2.2, the Company and Investor
shall enter into an underwriting agreement with such underwriters, such
agreement to be reasonably satisfactory in substance and form to the Company,
Investor and the underwriters, and to contain such customary terms and
conditions in agreements of that type, including, without limitation,
indemnities no less favorable to the recipient thereof than those provided in
Section 2.7.  Investor shall not be required in any such underwriting agreement
to make any representations or warranties to or agreements with the Company or
the underwriters other than representations, warranties or agreements regarding
Investor, Investor’s Registrable Securities, Investor’s intended method of
distribution and any other representations required by law.

 

2.5.  No Inconsistent Agreements; Additional Rights.  The Company will not enter
into, and is not currently a party to, any agreement which is, or could with the
passage of time be, inconsistent with the rights granted to Investor under this
Agreement.

 

2.6.  Registration Expenses.  In connection with any registration under this
Agreement of Registrable Securities, the Company shall pay (i) all registration
and filing fees and any other fees and expenses associated with filings required
to be made with the SEC or FINRA, (ii) all fees and expenses of compliance with
state securities or “blue sky” laws, (iii) all printing, duplicating, word
processing, messenger, telephone, facsimile and delivery expenses (including
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with The Depository Trust Company and of printing
prospectuses), (iv) all fees and disbursements of counsel for the Company and of
all independent registered public accounting firms of the Company, (v) all
premiums for Securities Act liability insurance or similar insurance if the
Company so desires or the underwriter or underwriters, if any, so require in
accordance with then-customary underwriting practice, (vi) all fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange or the quotation of the Registrable Securities on any
inter-dealer quotation system or the over-the-counter bulletin board, (vii) all
internal Company expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
(viii) all fees and expenses of any special experts retained by the Company and
(ix) reasonable fees and disbursements (such fees and disbursements not to
exceed $45,000 in the aggregate per each Demand Registration and Piggyback
Registration; provided that the Company shall not be required to pay any such
fees and disbursements with respect to more than three (3) of Registration
Statements, combined) of one law firm or other counsel to Investor.  The Company
shall not be required to pay any fees or expenses of counsel to the underwriters
(other than on a pro rata basis with respect to shares (if any) offered for the
Company’s account.  Underwriting discounts and commissions and transfer taxes
attributable to the sale of Registrable Securities shall be paid by Investor.

 

2.7.  Indemnification.

 

(a)                                  Indemnification by the Company.  The
Company shall indemnify and hold harmless, to the fullest extent permitted by
law, Investor and Investor’s officers, directors, advisors, agents,
representatives and employees and each Person who controls (within the

 

9

--------------------------------------------------------------------------------


 

meaning of the Securities Act or the Exchange Act) such Persons from and against
any and all losses, claims, damages, liabilities (or actions or proceedings in
respect thereof) and expenses (including reasonable costs of investigation and
legal expenses), joint or several (each, a “Loss” and collectively “Losses”),
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which such
Registrable Securities were registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein) or (ii) any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading; provided, however,
that the Company shall not be liable to any indemnified party in any such case
to the extent, but only to the extent, that any such Loss arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any such Registration Statement in reliance upon and in
conformity with written information furnished to the Company, expressly for use
in the preparation of such Registration Statement, by Investor, its Affiliates,
any underwriter selected by Investor, any Controlling Person of Investor, or any
selling brokers, dealer managers and similar securities industry professionals
engaged by Investor in connection with such Registration Statement.  This
indemnity shall be in addition to any liability the Company may otherwise have. 
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of Investor or any indemnified party and
shall survive the transfer of such securities by Investor.  The Company shall
also provide customary indemnities, if applicable and if requested, to any
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in any distribution pursuant hereto, their officers
and directors and each Person who Controls such Persons (within the meaning of
the Securities Act and the Exchange Act).

 

(b)                                 Indemnification by Investor.  Investor shall
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors and officers and each Person who controls the Company
(within the meaning of the Securities Act and the Exchange Act) from and against
any Losses arising out of or based upon (i) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement under which
such Registrable Securities were registered under the Securities Act (including
any final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein) or (ii) any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission had been
contained in any information furnished in writing by Investor, its Affiliates,
any underwriter selected by Investor, any Controlling Person of Investor, or any
selling brokers, dealer managers and similar securities industry professionals
engaged by Investor in connection therewith, to the Company specifically for
inclusion in such Registration Statement.  This indemnity shall be in addition
to any liability Investor may otherwise have.  Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Company or any indemnified party and shall survive the transfer of such
securities by Investor.  In no event shall the liability of Investor hereunder
be greater in amount than the dollar amount of the proceeds received by Investor
upon the sale of the Registrable Securities giving rise to such indemnification
obligation.  Investor shall also provide customary

 

10

--------------------------------------------------------------------------------


 

indemnities, if applicable and if requested, to any underwriters of the
Registrable Securities, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act).

 

(c)                                  Conduct of Indemnification Proceedings. 
Any Person entitled to indemnification hereunder will (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided, however, that any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that the indemnifying party is actually
and materially prejudiced by reason of such delay or failure) and (ii) permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided, however, that any
Person entitled to indemnification hereunder shall have the right to select and
employ separate counsel and to participate in the defense of such claim, but the
fees and expenses of such counsel shall be at the expense of such Person unless
(A) the indemnifying party has agreed in writing to pay such fees or expenses,
(B) the indemnifying party shall have failed to assume the defense of such claim
within a reasonable time after having received notice of such claim from the
Person entitled to indemnification hereunder and to employ counsel reasonably
satisfactory to such Person, (C) in the reasonable judgment of any such Person,
based upon advice of its counsel, a conflict of interest exists between such
Person and the indemnifying party with respect to such claims or (D) the
indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it or other indemnified parties that
are different from or in addition to those available to the indemnifying party
(in which case, if the Person notifies the indemnifying party in writing that
such Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person).  If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent, but such consent may not be
unreasonably withheld; provided, however, that an indemnifying party shall not
be required to consent to any settlement involving the imposition of equitable
remedies or involving the imposition of any material obligations on such
indemnifying party other than financial obligations for which such indemnified
party will be indemnified hereunder.  If the indemnifying party assumes the
defense, the indemnifying party shall have the right to settle such action
without the consent of the indemnified party; provided, however, that the
indemnifying party shall be required to obtain such consent if the settlement
includes any admission of wrongdoing on the part of the indemnified party or any
restriction on the indemnified party or its officers or directors.  No
indemnifying party shall consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to each indemnified party of an unconditional release
from all liability in respect to such claim or litigation.  The indemnifying
party or parties shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm (together with
one firm of local counsel) at any one time from all such indemnified party or
parties unless (x) the employment of more than one counsel has been authorized
in writing by the indemnifying party or parties (y) a conflict or potential
conflict exists or may exist (based on advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties or
(z) an indemnified party has reasonably concluded (based on advice of counsel)
that there may be legal defenses available to it that are different from or in
addition to those available to the other indemnified parties,  in each

 

11

--------------------------------------------------------------------------------


 

of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.

 

(d)                                 Contribution.  If for any reason the
indemnification provided for in paragraphs (a) and (b) of this Section 2.7 is
unavailable to an indemnified party or insufficient to hold it harmless as
contemplated by paragraphs (a) and (b) of this Section 2.7, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party on the other.  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. 
Notwithstanding anything in this Section 2.7(d) to the contrary, Investor shall
not be required pursuant to this Section 2.7(d) to contribute any amount in
excess of the amount by which the net proceeds received by Investor from the
sale of Registrable Securities in the offering to which the Losses of the
indemnified parties relate exceeds the amount of any damages which such
indemnifying party has otherwise been required to pay by reason of such untrue
statement or omission.  The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.7(d) were determined by any
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  If indemnification is available
under this Section 2.7, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Sections 2.7(a) and
2.7(b) hereof without regard to the relative fault of said indemnifying parties
or indemnified party.

 

(e)                                  Notwithstanding the foregoing, to the
extent that the provisions regarding indemnification and contribution contained
in any underwriting agreement entered into among the Company, Investor and one
or more underwriters in connection with an Underwritten Offering are in conflict
with the foregoing provisions, the provisions in such underwriting agreement
shall control.

 

2.8.  Rule 144.  The Company shall file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder and shall take such further action as Investor may
reasonably request, all to the extent required from time to time to enable
Investor to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act, as such Rules may be amended from time to time, or any
similar rule or regulation hereafter adopted by the SEC.

 

Section 3.  Certain Covenants.

 

3.1.  Board Observers.  Investor shall have the right, upon written notice to
the Company, to appoint up to three (3) representatives (each an “Observer” and
collectively the “Observers”) who shall, subject to any redactions or
restrictions imposed which are reasonably necessary to

 

12

--------------------------------------------------------------------------------


 

preserve attorney-client privilege (provided that a brief general description of
the redacted or restricted information is provided in lieu thereof), (i) receive
written notice of all meetings (both regular and special) of the Board of
Directors, such notice to be delivered at the same time as notice is given to
the members of the Board of Directors, (ii) be entitled to attend (or, in the
case of telephone meetings, monitor) all such meetings of the Board of
Directors, (iii) receive all notices, information and reports which are
furnished to the members of the Board of Directors at the same time and in the
same manner as the same is furnished to such members, (iv) be entitled to
participate in all discussions conducted at such meetings and (v) receive as
soon as available (but in any event prior to the next succeeding meeting of the
Board of Directors) copies of the minutes of all such meetings; provided,
however, that Investor’s right to appoint Observers to the Board of Directors
(and the rights and privileges of such Observers under this Section 3.1) shall
be limited to (x) two (2) Observers in the event that Investor’s Ownership
Percentage is less than thirty percent (30%) but greater than or equal to twenty
percent (20%), (y) one (1) Observer in the event that Investor’s Ownership
Percentage is less than twenty percent (20%) but greater than or equal to ten
percent (10%) and (z) no Observers in the event that Investor’s Ownership
Percentage is less than ten percent (10%).  If any action is proposed to be
taken by the Board of Directors by written consent in lieu of a meeting, the
Company will use reasonable efforts to give written notice thereof to such
Observers, which notice shall describe in reasonable detail the nature and
substance of such proposed action and shall be delivered at the same time as
notice is given to the members of the Board of Directors and the Company will
furnish such Observers with copies of each such written consent no later than
five (5) Business Days after it has been signed by its last signatory.  Any such
Observers shall not constitute members of the Board of Directors and shall not
be entitled to vote on any matters presented at meetings of the Board of
Directors or to consent to any matter as to which the consent of the Board of
Directors shall have been requested.

 

3.2.  Preemptive Rights.

 

(a)                                  Subject to Section 3.2(b), in connection
with any proposed issuance or sale by the Company of any shares of Common Stock,
or any securities exercisable for or convertible into shares of Common Stock,
the Company shall offer to sell to Investor a pro rata portion of such
securities equal to the percentage determined by dividing (x) the sum of (i) the
number of shares of Common Stock then held by Investor plus (ii) the number of
shares of Common Stock then issuable upon exercise (on a cash basis) of the
Closing Warrant by (y) the number of shares of Common Stock then outstanding on
a fully diluted basis.  Investor shall be entitled to purchase all or part of
such securities at the same price and on the same terms as such securities are
to be offered to any other Persons.  The Company shall provide written notice to
Investor at least ten (10) Business Days prior to the consummation of any sale
of securities to which the rights granted under this Section 3.2 apply (a “Sale
Notice”), which Sale Notice shall describe in reasonable detail the securities
being offered (including, without limitation, the amount of such securities
being offered), the purchase price payable therefor, the payment terms thereof,
Investor’s pro rata portion thereof, and any other materials with respect to
such securities and the offering thereof.  Investor shall be entitled to
exercise its preemptive rights and purchase securities under and in accordance
with this Section 3.2 at any time within ten (10) Business Days after its
receipt of the Sale Notice from the Company by delivering written notice thereof
to the Company.  Upon the expiration of such ten (10) Business Day period, the
Company shall be free to sell such securities which Investor has not elected to
purchase during the ninety (90) day

 

13

--------------------------------------------------------------------------------


 

period following such expiration on terms and conditions no more favorable to
the purchasers thereof than those offered to Investor pursuant to the Sale
Notice.  Any securities offered or sold by the Company after such ninety (90)
day period must be reoffered to Investor pursuant to the terms of this
Section 3.2.

 

(b)                                 The provisions of Section 3.2(a) shall not
apply to: (i) the issuance of securities in connection with subdivisions of the
securities of the Company, share splits or dividends; (ii) the issuance of
securities to employees, officers, consultants, members of management or
directors of the Company as compensation pursuant to any equity incentive or
stock purchase plans; (iii) the issuances of Common Stock upon the exercise or
conversion of any securities outstanding on the date of this Agreement
(including, without limitation, the Closing Warrant); (iv) the issuance of
securities in connection with any acquisition, amalgamation, merger, joint
venture or similar transactions; or (v) the issuance of any other securities
contemplated by this Agreement.

 

3.3.  Certain Information.  The Company shall furnish to Investor (i) as soon as
available and in any event within 90 days after the end of each fiscal year (but
no later than the date on which the Company would be required to file a
Form 10-K under the Exchange Act if it were subject to Section 15 and 13(d) of
the Exchange Act), audited consolidated financial statements of the Company for
such fiscal year, (ii) as soon as available and in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year
(but no later than the date on which the Company would be required to file a
Form 10-Q under the Exchange Act if it were subject to Section 15 and 13(d) of
the Exchange Act), consolidated financial statements of the Company for each
such fiscal quarter, and (iii) promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements, notices
and other materials or information filed by the Company with the SEC.  Without
limiting the generality of the foregoing, Investor acknowledges and agrees that,
so long as the Credit Agreement remains in effect, compliance by the Company
with the covenants set forth in Section 5.01 of the Credit Agreement shall
constitute compliance with this Section 3.3.

 

3.4.                              Securities Exchange Listing.  The Company
shall use commercially reasonable efforts to cause the Common Stock to be listed
for trading on the New York Stock Exchange or any U.S. national securities
exchange operated by The NASDAQ Stock Market LLC (or any successor thereto).

 

3.5.                              No Impairment of Other Rights.  Nothing in
this Section 3 shall be deemed to be to the exclusion of, in lieu of, or
otherwise modify or waive any other rights that Investor may have pursuant to
applicable law or contract.  Investor’s rights under this Section 3 may be
exercised at any time or from time to time in accordance herewith.

 

Section 4.  Miscellaneous

 

4.1.                              Representations and Warranties of the
Company.  The Company represents and warrants to Investor as follows: (i) the
execution, delivery and performance of this Agreement has been duly authorized
by all necessary action on the part of the Company, (ii) this Agreement has been
duly executed and delivered by the Company, (iii) this Agreement constitutes a
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms and (iv) 

 

14

--------------------------------------------------------------------------------


 

the execution, delivery and performance of this Agreement does not require any
material consent or approval of, registration or filing with, or any other
action by, any governmental authority or any other Person and will not violate
the certificate of incorporation or bylaws of the Company, any law or any
material agreement binding upon any Company.

 

4.2.                              Representations and Warranties of Investor. 
Investor represents and warrants to the Company as follows: (i) the execution,
delivery and performance of this Agreement has been duly authorized by all
necessary action on the part of Investor, (ii) this Agreement and has been duly
executed and delivered by Investor, (iii) this Agreement constitutes a legal,
valid and binding obligation of Investor, enforceable in accordance with its
terms, (iv) the execution, delivery and performance of this Agreement does not
require any material consent or approval of, registration or filing with, or any
other action by, any governmental authority or any other Person and will not
violate the certificate of incorporation, bylaws or other governance document of
Investor, any law or any material agreement binding upon any Investor,
(v) Investor is acquiring an interest in the Company for its own account and not
on behalf of others, (vi) Investor understands and acknowledges that federal and
state securities laws govern and restrict its right to offer, sell, or otherwise
dispose of any Common Stock unless the offer, sale or other disposition thereof
is registered under the Securities Act and state securities laws, or such offer,
sale or other disposition is exempt from registration or qualification
thereunder, (vii) Investor represents that it has such knowledge and expertise
in financial and business matters that Investor is capable of evaluating the
merits and risk of its investment in the Common Stock and (viii) Investor is an
“accredited investor” as such term is defined in Rule 501(a) promulgated under
the Securities Act.

 

4.3.                              Double Trigger Severance Arrangements.  The
Company hereby covenants and agrees that if it is a party to or has obligations
under any Double Trigger Severance Arrangement (as defined below) with any
person, then the Company will not, without prior approval of the Board of
Directors, terminate the employment or service of any such person on or after
the date hereof in a manner or under circumstances that would cause any
additional, increased or modified benefits or payments being required to be made
to such officer or director under the applicable Double Trigger Severance
Arrangement.  “Double Trigger Severance Arrangement” means any contract,
arrangement, agreement or understanding, whether written or oral, between the
Company (or any Affiliate thereof) and any officer or director thereof, pursuant
to which the issuance of the Closing Warrant or the consummation of any other
transactions contemplated by and in the Credit Agreement would constitute a
“change of control,” “change in control” or similar event or circumstance
regarding the Company (or any Affiliate thereof), and as a result thereof the
subsequent termination of such officer or director’s employment with or service
to the Company (or any Affiliate thereof) within a specified period thereafter
would result in any additional, increased or modified benefits or payments being
required to be provided to such officer or director.

 

4.4.                              Confidentiality.  Investor agrees to use
commercially reasonable efforts to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees, agents, advisors, other
representatives and third parties who have a bona fide need to know the same,
including without limitation accountants, legal counsel, other advisors and
lenders (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such

 

15

--------------------------------------------------------------------------------


 

Information and instructed to keep such Information confidential pursuant to the
terms hereof or will otherwise be subject to contractual or other
confidentiality restrictions that are no less restrictive than the provisions
hereof), (b) to the extent requested by any regulatory authority or any
quasi-regulatory authority, (c) to the extent required by applicable Legal
Requirements or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies under this Agreement or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(e) with the consent of the Company or (f) to the extent such Information (i) is
publicly available at the time of disclosure or becomes publicly available other
than as a result of a breach of this Section 4.4 or (ii) becomes available to
Investor on a nonconfidential basis from a source other than the Company.  For
the purposes of this Section 4.4, “Information” shall mean all information
received from the Company relating to the Company or any of its subsidiaries or
its business that would reasonably be considered to be confidential, other than
any such information that is available to Investor on a nonconfidential basis
prior to disclosure by the Company.

 

4.5.                              Successors, Assigns and Transferees.  This
Agreement and the rights of Investor under this Agreement (excluding under
Section 3 hereof) may be transferred and assigned by Investor; provided,
however, that no such transfer or assignment shall be binding upon or obligate
the Company to any such transferee or assignee unless and until the Company
shall have received notice of such transfer or assignment as herein provided and
a written agreement of the transferee or assignee to be bound by the provisions
of this Agreement.  The rights of Investor under Section 3 of this Agreement may
not be directly or indirectly transferred or assigned without the prior written
consent of the Company; provided, however, that such rights may be transferred
or assigned to an Affiliate of Investor without the consent of the Company,
subject to compliance with the requirements set forth in the proviso contained
in the immediately preceding sentence.  Any purported transfer or assignment of
this Agreement and the rights of Investor hereunder in the absence of any
consent of the Company required by the immediately preceding sentence shall be
deemed to be a transfer and assignment of all rights of Investor under this
Agreement excluding under Section 3 hereof, and notwithstanding anything herein
to the contrary the assignee shall have no rights under such section.  Any
transfer or assignment made other than as provided in the foregoing sentences
shall be null and void.  In the event of any such transfer or assignment by
Investor, any provisions of this Agreement that requires the approval of
Investor, an election by Investor or any similar action on Investor’s part shall
be read to require the approval, election or action of the holders of a majority
of the then outstanding Registrable Securities.  This Agreement may not be
transferred or assigned by the Company without the prior written consent of
Investor but, in any case of any successor-in-interest to the Company or any
Person other than the Company who is an issuer of Registrable Securities, such
successor-in-interest or other issuer, shall assume, jointly and severally with
the Company, the rights and duties of the Company hereunder, and in the event of
a merger or consolidation of the Company with or into another corporation (or
another entity) or the sale of all or substantially all of the Company’s assets
(and it shall be a condition to any such merger, consolidation or sale that such
successor-in-interest or other issuer assume (in a writing delivered to
Investor) all obligations hereunder jointly and severally with the Company as
provided herein).  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, and their respective successors and permitted
assigns.

 

16

--------------------------------------------------------------------------------


 

4.6.  Headings.  The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

4.7.  Applicable Law; Submission to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
without regard to principles of conflicts of law.  Each party hereto hereby
submits to the exclusive jurisdiction of the state and federal courts residing
in the State of Delaware with respect to the maintenance and resolution of any
claims arising hereunder or related hereto.

 

4.8.  Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
therein.

 

4.9.  Amendment; Waiver.  This Agreement may amended only by a writing signed by
the Company and Investor.  No waiver hereunder shall be effective unless set
forth in a writing signed by the party granting such waiver.

 

4.10.  Attorneys’ Fees.  In any action or proceeding brought to enforce any
provision of this Agreement or where any provision hereof is validly asserted as
a defense, the successful party shall, to the extent permitted by applicable
law, be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.

 

4.11.  Notices.  All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 10.01 of the Credit Agreement.

 

4.12.  Counterparts.  This Agreement may be executed in any number of separate
counterparts (including by facsimile or other electronic transmission) and by
the parties hereto in separate counterparts each of which when so executed shall
be deemed to be an original and all of which together shall constitute one and
the same agreement.

 

4.13.  Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter contained herein.

 

4.14.  Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

17

--------------------------------------------------------------------------------


 

4.15.                        Termination.  Notwithstanding anything to the
contrary contained herein, this Agreement will terminate in its entirety and be
of no further force or effect upon the first date on which Investor’s Ownership
Percentage is less than 10%; provided however, the provisions contained in
Section 4 hereof (other than Section 4.1, Section 4.2 and Section 4.3) shall
survive any such termination.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

KEMET CORPORATION

 

 

 

 

 

By:

/s/ William M. Lowe, Jr.

 

Name:

William M. Lowe, Jr.

 

Title:

Executive Vice President and Chief Financial Officer

 

Signature Page to Investor Rights Agreement

 

--------------------------------------------------------------------------------


 

 

K FINANCING, LLC

 

 

 

 

 

By:

/s/ Mary Ann Sigler

 

Name:

Mary Ann Sigler

 

Title:

Vice President

 

Signature Page to Investor Rights Agreement

 

--------------------------------------------------------------------------------